GARDNER, Commissioner.
Manuel Hall was awarded compensation for total and permanent disability by the Workmen’s Compensation Board, the award was upheld by the Floyd Circuit Court, and the Special Fund and the employer appeal. We reverse.
Hall was employed in underground coal mining for many years. In November *5301967 he left the coal mining business because, as he says, “He was so short of breath he wasn’t able to do an honest day’s work, and he decided to quit.” Subsequently he took a seasonal job at Jenny Wiley State Park where he worked six months out of the year and did light work. On June 3, 1970, approximately 2}/¿ years after he quit mining, Hall filed his claim with the Workmen’s Compensation Board.
Appellants do not question the board’s finding that Hall was suffering from pneu-moconiosis.
We refer to Young v. Fraley, Ky., 474 S.W.2d 884 (1972), which we consider dis-positive of the case at hand.
The judgment is reversed and the case remanded to the board with instructions to re-evaluate the percentage of disability in accordance with Osborne v. Johnson, Ky., 432 S.W.2d 800 (1968).
All concur.